               WALKER MACHINE TOOL AUCTION STATEMENT

TOTAL HAMMER PRICE (PER LOT REPORT)                    $   138,055.00
LESS: PRESTIGE 10% COMMISSION                          $   (13,805.50)
LESS: PARTIAL REFUND ON LOT#66 - FARO ARM              $    (5,000.00)
LESS: PRESTIGE EXPENSE REIMBURSEMENT                   $   (10,000.00)
LESS: PAYMENT TO LOCKSMITH                             $      (274.00)
AUCTION PROCEEDS DUE WALKER                            $   108,975.50

NOTE: ACTUAL EXPENSES AS FOLLOWS

AUCTION SET UP WITH AUCTION READY                      $ 10,525.68
INSPECTION/WRITEUP - GULF COAST MACHINE                $ 1,000.00
AUCTION FLYER/EMAIL BLAST                              $    725.00
PAYMENT TO LOCKSMITH                                   $    274.00
                                                       $ 12,524.68




     Case 19-04553-DSC11       Doc 78-4 Filed 08/07/20 Entered 08/07/20 12:57:08   Desc
                                     Exhibit D Page 1 of 1
